Per Curiam:
The answer of the Court to the defendant’s third point, which is the only error here assigned, was entirely right. The mere fact that the plaintiff claimed as belonging to her all the goods levied upon and advertised to be sold, and gave notice of such claim at the sale, when she afterward was only able to establish her claim to a part, was certainly not per se a fraud on the creditors of her husband. She may have honestly believed that she was the owner of them all, and failed to substantiate her title from defect of evidence.
Judgment affirmed.